Exhibit 10.2
SUPPLEMENT NO. 1 (this “Supplement”) dated as of August 28, 2020 to the Second
Lien Priority Collateral Agreement dated as of June 16, 2020 (the “Collateral
Agreement”), among REALOGY GROUP LLC (the “Company”), REALOGY INTERMEDIATE
HOLDINGS LLC (“Intermediate Holdings”), each Subsidiary Grantor identified
therein and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).
A.    Reference is made to the Indenture dated as of June 16, 2020 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Realogy Co-Issuer Corp., a Florida corporation,
Holdings, Intermediate Holdings, the Subsidiaries of the Company party thereto
as guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee
(in such capacity, the “Trustee”), pursuant to which the Company has duly
authorized the issue of the Notes.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture or the Collateral
Agreement, as applicable.
C.    The Company, Intermediate Holdings and each of the Subsidiary Grantors
have entered into the Collateral Agreement in order to induce the Holders to
purchase and otherwise acquire the Notes. Section 7.16 of the Collateral
Agreement provides that additional Subsidiaries of the Company may become
Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiaries (each, a
“New Grantor”) are executing this Supplement in accordance with the requirements
of the Indenture to become Grantors under the Collateral Agreement.
Accordingly, the Collateral Agent and each New Grantor agree as follows:
SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, each New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Grantor’s right, title and interest in and to the Article 9 Collateral and the
Pledged Collateral (as each term is defined in the Collateral Agreement) of such
New Grantor. Each reference to a “Grantor” and “Guarantor” in the Collateral
Agreement shall be deemed to include the New Grantor. The Collateral Agreement
is hereby incorporated herein by reference.
SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and





--------------------------------------------------------------------------------

2
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) implied covenants of good faith and fair dealing.
SECTION 3. Each New Grantor is a corporation duly incorporated under the laws of
the State of Delaware.
SECTION 4. Each New Grantor confirms that no Default has occurred or would occur
as a result of such New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.
SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of each New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually or electronically signed counterpart of this
Supplement. The words “execution,” “signed,” “signature,” and words of like
import in this Joinder shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 6. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by such New Grantor and (ii)
any and all Intellectual Property now owned by such New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of such New
Grantor and its jurisdiction of organization.
SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations





--------------------------------------------------------------------------------

3
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 15.01 of the Indenture. All communications and notices
hereunder to each New Grantor shall be given to it in care of the Company as
provided in Section 15.01 of the Indenture.
SECTION 11. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.
CARTUS CORPORATION
REALOGY LEAD MANAGEMENT SERVICES, INC.,
    


By:    /s/ Timothy B. Gustavson
    Name: Timothy B. Gustavson
    Title: Senior Vice President
    


CARTUS CORPORATION
Address: 40 Apple Ridge Road, Danbury, CT 06810
Jurisdiction of Incorporation: Delaware


REALOGY LEAD MANAGEMENT SERVICES, INC.
Address: 175 Park Ave., Madison, NJ 07940
Jurisdiction of Incorporation: Delaware






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent
    
By:    /s/ Valere Boyd
    Name: Valere Boyd
    Title: Vice President


[Signature Page to Supplement No. 1 to GCA]




--------------------------------------------------------------------------------



Schedule I to
Supplement No. 1 to the
Collateral Agreement
Collateral of the New Grantors
EQUITY INTERESTS



GrantorIssuerType of Organization# of Shares OwnedTotal Shares Outstanding% of
Interest Held by Grantor PledgedCertificate No.Cartus CorporationRealogy Lead
Management Services, Inc.Delaware Corporation100100100%1Cartus CorporationCartus
B.V.Netherlands Private Company with Limited Liability18,000 shares18,000
shares100%n/aCartus CorporationCartus Brasil Serviços de Reloçacão Ltda.Brazil
Limited Liability Company660,850 shares660,851 shares100%n/aCartus
CorporationCartus Financial CorporationDelaware Corporation1,000 shares
Common Stock1,000 shares
Common Stock100%3Cartus CorporationCartus Holdings LimitedUK Limited
Company4,875,000
Ordinary shares7,500,000
Ordinary shares100%6Cartus CorporationCartus Holdings LimitedUK Limited
Company2,625,000
Ordinary shares7,500,000
Ordinary shares0%7Cartus CorporationCartus India Private LimitedIndia Private
Company25,500 shares50,000 shares100%001Cartus CorporationCartus India Private
LimitedIndia Private Company24,500 shares50,000 shares0%002Cartus
CorporationCartus Puerto Rico CorporationPuerto Rico Corporation100 shares
Common Stock100 shares
Common Stock100%1Cartus CorporationCartus Real Estate Consultancy (Shanghai)
Co., Ltd.China Limited Liability Company100% Equity Interest100% Equity
Interest100%n/aCartus CorporationCartus Relocation Canada LimitedCanada Limited
CompanyClass A - 13 shares
Class B - 62 sharesClass A - 20 shares
Class B - 80 shares100%
CA-1
CB-1




--------------------------------------------------------------------------------




Cartus CorporationCartus Relocation Canada LimitedCanada Limited CompanyClass A
- 7 shares
Class B - 18 sharesClass A - 20 shares
Class B - 80 shares0%
CA-2
CB-2
Cartus CorporationCartus Relocation CorporationDelaware Corporation1,000 shares
Common Stock1,000 shares
Common Stock100%2Cartus CorporationCartus Relocation Hong Kong LimitedPrivate
company limited by shares and incorporated in Hong Kong1 Ordinary share1
Ordinary share100%3Cartus CorporationCartus SarlSwitzerland Limited Liability
Company200 shares Uncertificated200 shares Uncertificated100%n/aCartus
CorporationCartus SASFrance Simplified Joint-Stock Company348,000 shares
Uncertificated348,000 shares Uncertificated100%n/aCartus CorporationRealogy
Cavalier Holdco LLCDelaware Limited Liability Company65 shares
Membership Certificate100 shares
Membership Certificate100%2Cartus CorporationRealogy Cavalier Holdco LLCDelaware
Limited Liability Company35 shares
Membership Certificate100 shares
Membership Certificate0%3Cartus CorporationFairtide Insurance Ltd.Bermuda
Limited Company3,000,000 shares3,000,000 shares100%n/a





PLEDGED DEBT SECURITIES
None.





--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY
Patents



Owner NameCountryType of PatentPatent TitlePatent No.Cartus
CorporationUSUtilitySystem and Method of Selecting Freight Forwarding
Companies8/131,598



Patent Applications

Owner NameCountryPatent TitleApplication No.Cartus CorporationUSMETHOD AND
SYSTEM FOR ESTIMATING RELOCATION COSTS16/913,525



US Trademark Applications and Registrations



TrademarkOwner Name
Application
No.
Registration No.ASSIGNMENT PULSEPOINTCartus
Corporation875919575602719CARTUSCartus Corporation788087923370574CARTUS & Globe
DesignCartus Corporation788179233314369CARTUS & Globe DesignCartus
Corporation788180453314372CARTUS & Globe DesignCartus
Corporation788180643321204CARTUS & Globe DesignCartus
Corporation788180823383108CARTUS MOVEPRO360Cartus Corporation88563115 CARTUS
MOVEPRO360Cartus Corporation88563110 CARTUS RELOCATION FLEXCARDCartus
Corporation868866315079720CARTUSMOBILECartus
Corporation860617874514560CARTUSONLINECartus
Corporation860617924595740EASYTOURCartus
Corporation786598653331185GLOBALNETCartus Corporation751532842198869Globe
DesignCartus Corporation788179433314370Globe DesignCartus
Corporation788180473314373Globe DesignCartus Corporation788180693321205Globe
DesignCartus Corporation788180873379520Globe Design (in color)Cartus
Corporation788179543314371Globe Design (in color)Cartus
Corporation788180553314374Globe Design (in color)Cartus
Corporation788180773321206Globe Design (in color)Cartus
Corporation788180903379521HAVE DONE. WILL DO.Cartus
Corporation875458315416853HOME AND MOVECartus Corporation788172563372957HOME AND
MOVE & DesignCartus Corporation788172583372958MEMBERMOVECartus
Corporation737489641554062




--------------------------------------------------------------------------------




MILES FROM HOMECartus Corporation777908153792478MOBILIFYCartus
Corporation88701422 MOBILIFYCartus Corporation88701428 MOBILIFY MOBILITY
SIMPLIFIED with house design (horizontal)Cartus Corporation88748960 MOBILIFY
MOBILITY SIMPLIFIED with house design (horizontal)Cartus
Corporation88748951 MOBILIFY MOBILITY SIMPLIFIED with house design
(stacked)Cartus Corporation88748942 MOBILIFY MOBILITY SIMPLIFIED with house
design (stacked)Cartus Corporation88748943 MOBILIFY with house design
(horizontal)Cartus Corporation88748941 MOBILIFY with house design
(horizontal)Cartus Corporation88748952 MOBILIFY with house design
(stacked)Cartus Corporation88748946 MOBILIFY with house design (stacked)Cartus
Corporation88748950 MOVEPLUSCartus Corporation850738683917108MOVEPRO 360 Logo
(black)Cartus Corporation88795717 MOVEPRO360Cartus
Corporation88563124 MOVEPRO360Cartus Corporation88563121 PRIMACY RELOCATION &
DEVICECartus Corporation756225232326003Sunburst LogoCartus
Corporation756225222316479TRUSTED GUIDANCE - FOR EVERY MOVE YOU MAKECartus
Corporation860600124627337WE MOVE THE PEOPLE WHO MOVE THE WORLDCartus
Corporation753049462455642





Copyrights


None.

